          Case 1:21-mc-00513-RA Document 1 Filed 07/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


In re Application of JOHANNES ROESSNER,

                       Petitioner,

to Take Discovery Pursuant to 28 U.S.C.
§ 1782 in Aid of Foreign Litigants or
Proceedings.



             APPLICATION FOR ORDER PURSUANT TO 28 U.S.C. § 1782


       Petitioner Johannes Roessner (“Petitioner” or “Applicant”) respectfully moves this Court

for an order pursuant to 28 U.S.C. § 1782 allowing Petitioner to issue a subpoena pursuant to

Federal Rules of Civil Procedure 30, 34 and 45 directing Respondent Deutsche Bank Trust

Company Americas (“Deutsche Trust” or “Respondent”) to produce documents for use in the

case Deutsche Bank AG v. Johannes Rössner (case no. 27 O 18319/16) (the “German Action”)

pending in the Landgericht München I (Munich Regional Court I), and directing Deutsche Trust

to appear for a deposition and to give testimony in connection with the German Action.

       Petitioner’s application meets all of the statutory and discretionary requirements

necessary to obtain discovery under Section 1782. Respondent is found in this District.

Petitioners seek the discovery for use in prosecuting the German Action. Respondent is not party

to the German Action, and, even if Deutsche Trust were deemed a party, granting discovery

would be appropriate. Petitioner is not attempting to circumvent any requirements or proof-

gathering restrictions of German law. The discovery is not unduly burdensome or intrusive. In

further support of this application, Petitioner relies on his accompanying memorandum of law

and the Declaration of János Morlin, his German counsel, dated July 12, 2021, with


                                                1
               Case 1:21-mc-00513-RA Document 1 Filed 07/12/21 Page 2 of 2




accompanying exhibits, all submitted concurrently herewith. A proposed Order is attached

hereto.

          WHEREFORE, Petitioners respectfully pray that this Court enter an order:

          1.      Granting Petitioner’s application for discovery from Deutsche Trust, the

                  Respondent, pursuant to 28 U.S.C.§ 1782;

          2.      Authorizing Petitioner to take discovery relating to the issues identified in his

                  application from Respondent, by serving on Deutsche Trust one or more

                  subpoenas for production of documents and for a deposition in substantially the

                  form of Exhibit 2 to the accompanying Declaration of János Morlin;

          3.      Appointing the undersigned to issue, sign and serve such subpoenas; and

          4.      Providing that this Court shall retain such jurisdiction as is necessary to effectuate

                  the terms of such subpoenas.

Dated: July 12, 2021                                    Respectfully submitted,
       New York, New York
                                                        STONE LAW GROUP PLLC


                                                        By: /s/ Ralph M. Stone
                                                            Ralph M. Stone
                                                            (rs@stonepllc.com)

                                                        1700 Broadway, 41st Floor
                                                        New York, NY 10019
                                                        Tel. (212) 239-1550

                                                        Attorneys for Petitioner




                                                    2
